Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The prior art does not fairly teach or suggest the exact arrangement as claimed in independent claims 11 and 12 of the instant application. The examiner can find no motivation to combine or modify the references which would not require the use of impermissible hindsight to define a fully functioning apparatus as claimed in the instant application.
Gugger (CH 203,907) shows:
11 (New): A child safety door latch system comprising: a handle including, 
a pushbutton (7; Gugger), 
a handle channel (Fig.2; Gugger), 
a spring (8; Gugger),
a inner shaft (24; Gugger) including a threaded end portion inserted through the first right handle channel, through the spring and screwed into the threaded inner channel to form a right handle subassembly; a handle including, 
a master connector (23; Gugger)  connected to the right hand subassembly and the left hand subassembly; 
a latch slider (2; Gugger)  attached to the master connector; a latch spring (8; Gugger) ; a latch(2; Gugger)  ; a latch channel inside the latch wherein the latch channel slidingly contains the latch spring(3; Gugger)  and the latch slider; and a latch sleeve (1; Gugger)  adapted to receive the latch.
Gugger fails to show: right and left instances, a right threaded inner channel in the right pushbutton, a right spring inserted into the right handle channel, including a threaded end portion inserted through the first right handle channel, through the right spring and screwed into the right threaded inner channel to form a right handle subassembly.
Swanson (US 2,164,148) shows: a threaded inner channel.
While all the individual structural elements may be found in references of record, there is no motivation to make the combination required in the exact configuration as currently claimed therefore the reference combination does not teach or fairly suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L NEUBAUER whose telephone number is (571)272-4864.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.N./Examiner, Art Unit 3675                                                                                                                                                                                                        


/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675